DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 49-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2022.
Claim Objections
Claim 44 is objected to because of the following informalities:  Claim 44, line 6: “rate higher” should be changed to “rate is higher”.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  Claim 44, line 8: “categorise” should be changed to “categorize”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the skin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “the skin” as “skin”. 
Claims 40-48 are rejected due to their dependence on claim 39.
Regarding claim 41, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 41 recites the limitation "a combination of (i), (ii), optionally (iii), and (iv)…" in lines 3-4.  There is insufficient antecedent basis for (iii) in the claim. For examination purposes the Examiner has interpreted "a combination of (i), (ii), optionally (iii), and (iv)…" as "a combination of (i), (ii), and (iv)…". 
Regarding claim 42, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 42 recites the limitation "combination with (i), (ii), optionally (iii), and optionally (iv)…" in lines 3-4.  There is insufficient antecedent basis for (iii) and (iv) in the claim. For examination purposes the Examiner has interpreted "combination with (i), (ii), optionally (iii), and optionally (iv)…" as "combination with (i) and (ii)…".
Regarding claim 46, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 47, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 47 recites the limitation “measuring body temperature and/or heart rate and skin moisture” in line 3. It is unclear which measurements are required and which are in the alternative. For examination purposes, the Examiner has interpreted “measuring body temperature and/or heart rate and skin moisture” as “measuring i) body temperature and/or ii) heart rate and skin moisture”.
Claim 47 recites the limitation “identifying a combination of: (i) a greater than threshold temperature fluctuation and/or a combination of: (ii) a greater than threshold heart rate, and (iii) optionally a greater than threshold skin moisture level; wherein (i), (ii), and optionally (iii), are present for greater than a threshold time duration” in lines 4-9. It is unclear what combination is required and what is in the alternative.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 39 is directed to a computer-implemented method for infection sensing, which is a computational algorithm, mental process, or abstract idea. Claim 39 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 39 is as follows:
Step 1: Claim 39 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 39 recites an abstract idea. In particular, claim 39 recites the following limitations:
[A1] An infection sensing system, the system comprising:…configured to input data…and determine data representing body temperature and heart rate; [B1] and identify a combination of: (i) a greater than threshold temperature fluctuation in said body temperature, and (ii) a greater than threshold heart rate, and wherein (i) and (ii) are present for greater than a threshold time duration; [C1] and responsive to said identification, store and/or output data indicating infection. These elements [A1]-[C1] of claim 39 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 39 recites the following limitations that are beyond the judicial exception: [A2] a sensor device with a plurality of sensors; [B2] processor; [C2] temperature sensor; and [D2] heart rate sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by:
Hyde et al. (U.S. Pub. No. 2016/0324677) ,  which disclose that temperature sensors are well known in the art of wearable physiological sensing devices;
DeGroot et al. (U.S. Pub. No. 2018/0078202), which discloses wherein heart rate sensors are well known in the art of wearable physiological sensing devices.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option Ill. A. 2. in the Berkheimer memorandum.
These elements [A2]-[D2] of claim 39 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 39 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 40-48 depend from claim 39, and recite the same abstract idea as claim 39. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 40 recites a skin moisture sensor; 
Claim 41 recites a chemical or gas sensor;
Claim 42 recites an accelerometer; and
Claim 46 recites a circuit board.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by
Lamoise et al. (U.S. Pub. No. 2011/0319787) which disclose wherein skin moisture sensors are known in the art;
Saint (U.S. Pub. No. 2014/0273042) which disclose wherein chemical and gas sensors are well known in the art of biological sensor devices.
Martikka et al. (U.S. Pub. No. 2017/0202486) which discloses wherein accelerometers are well known in the art of wearable physiological sensing devices. 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option Ill. A. 2. in the Berkheimer memorandum.
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provides conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39, 42, and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Den Heuvel et al. (U.S. Pub. No. 2014/0088443).
Regarding claim 39, Van Den Heuvel discloses:
An infection sensing system (abstract and paragraphs 0007-0008 disclose wherein the system detects a fever of the subject and paragraph 0058 discloses wherein fever is indicative of infection), the system comprising: a sensor device configured to be fastened onto the skin, the sensor device comprising a plurality of sensors (figure 1 and paragraph 0044 disclose wherein the device contains a plurality of sensors and is strapped or fastened to the arm or skin of a patient); and a processor coupled to the sensors (figure 1 and paragraphs 0045-0046 disclose wherein the sensors are in connection or coupled with a determination or processing unit); wherein the sensors comprise at least: a temperature sensor to read skin temperature as a proxy for body temperature (paragraphs 0044, 0056, and 0063-0065 disclose wherein the system contains a temperature sensor for measuring skin temperature as a proxy for core body temperature); and a heart rate sensor (abstract and  paragraphs 0044-0046 disclose wherein the system has a heart rate determining sensor or measuring unit); and wherein the processor is configured to: input data from said sensors and determine data representing body temperature and heart rate (paragraphs 0044-0046, 0056, 0059, and 0062-0065 disclose wherein the determination unit or processor takes in data  from the sensors and determines data representing body temperature); and identify a combination of: (i) a greater than threshold temperature fluctuation in said body temperature (claim 7, paragraphs 0022, 0044, 0049, 0056 and 0067 disclose wherein the peripheral physiological property, including temperature, and/or gradient of said property is compared to a threshold), and (ii) a greater than threshold heart rate (claim 7, paragraphs 0022, 0044, 0049, 0056 and 0067 disclose wherein heart rate is compared to a threshold), and wherein (i) and (ii) are present for greater than a threshold time duration (paragraphs 0020, 0022, 0023, 0049-0050, and claim 6, disclose wherein heart rate and the peripheral physiological property or skin/body temperature is evaluated at the same time over a determined time interval so as to indicate the presence or not of a fever at an analyzed time duration); and responsive to said identification, store and/or output data indicating infection (paragraph 0054 discloses wherein the system outputs a warning signal when a fever has been detected).
Regarding claim 42, Van Den Heuvel discloses the system of claim 39, Van Den Heuvel further discloses:
wherein said sensors further comprise an accelerometer, and wherein said processor is further configured to identify, in combination with (i), (ii), optionally (iii), and optionally (iv), a rest state of said body (paragraph 0027 discloses wherein the system analyzes the body movement and determines when the user’s body movement is below a threshold (rest) and wherein the system uses an accelerometer to measures the user’s body movement).
Regarding claim 47, Van Den Heuvel discloses the system of claim 39, Van Den Heuvel further discloses:
a method comprising: measuring body temperature (paragraph 0044 discloses wherein the system measures the skin temperature of a subject) and/or heart rate and skin moisture level; and identifying a combination of: (i) a greater than threshold temperature fluctuation (claim 7, paragraphs 0022, 0044, 0049, 0056 and 0067 disclose wherein the peripheral physiological property, including temperature gradient over time (fluctuation) is compared to a threshold) and/or a combination of: (ii) a greater than threshold heart rate (claim 7, paragraphs 0022, 0044, 0049, 0056 and 0067 disclose wherein heart rate is compared to a threshold), and (iii) optionally a greater than threshold skin moisture level; wherein (i), (ii), and optionally (iii), are present for greater than a threshold time duration (paragraphs 0020, 0022, 0023, 0049-0050, and claim 6, disclose wherein heart rate and the peripheral physiological property or skin/body temperature is evaluated at the same time over a determined time interval so as to indicate the presence or not of a fever at an analyzed time duration); and responsive to said identification storing and/or outputting data indicating infection (paragraph 0054 discloses wherein the system outputs a warning signal when a fever has been detected).
Regarding claim 48, Van Den Heuvel discloses the method of claim 47, Van Den Heuvel further discloses:
A non-transitory data carrier carrying processor control code to implement the method (paragraph 0036 discloses wherein the detection system method is run by a computer program code for causing operation of the system and method).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Heuvel in view of Selevan (U.S. Pub. No. 2011/0071482).
Regarding claim 40, Van Den Heuvel discloses the system of claim 39, yet Van Den Heuvel does not disclose:
wherein said sensors further comprise a skin moisture sensor to sense a level of moisture on the surface of the skin, and wherein said processor is configured to identify that a combination of (i) and (ii) and (iii) a greater than threshold skin moisture level, are present for a duration greater than said threshold time duration.
In the same field of bodily sensing systems, Selevan discloses:
wherein said sensors further comprise a skin moisture sensor to sense a level of moisture on the surface of the skin, and wherein said processor is configured to identify that a combination of (i) and (ii) and (iii) a greater than threshold skin moisture level, are present for a duration greater than said threshold time duration (paragraphs 0053 and 0076 discloses wherein the system determines whether the sensed variable exceed a predetermined or calculated limit (threshold) and wherein the sensed variable analyzed and identified by the system are pulse or heart rate, temperature of the body or skin and moisture accumulation on the skin).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Van Den Heuvel to incorporate wherein said sensors further comprise a skin moisture sensor to sense a level of moisture on the surface of the skin, and wherein said processor is configured to identify that a combination of (i) and (ii) and (iii) a greater than threshold skin moisture level, are present for a duration greater than said threshold time duration, as taught by Selevan, as an additional element in analyzing the condition of the user’s body for improving an overall analysis of the state of the user’s condition.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Heuvel in view of Xiao Li et al.: "Digital Health: Tracking Physiomes and Activity Using Wearable Biosensors Reveals Useful Health-Related Information". PLOS BIOLOGY, vol . 15, no. 1, 12 January 2017 (2017-01-12), page e2001402, XP055500401 (applicant disclosed).
Regarding claim 41, Van Den Heuvel discloses the system of claim 39, yet Van Den Heuvel does not disclose:
wherein said sensors further comprise one or more of a chemical sensor or a gas sensor, and wherein said processor is configured to identify that a combination of (i), (ii), optionally (iii), and (iv) a greater than threshold concentration of chemical indicative of a medical condition, are present for a duration greater than said threshold time duration.
However, in the same field of physiological condition assessment systems, Xiao discloses:
wherein said sensors further comprise one or more of a chemical sensor or a gas sensor, and wherein said processor is configured to identify that a combination of (i), (ii), optionally (iii), and (iv) a greater than threshold concentration of chemical indicative of a medical condition, are present for a duration greater than said threshold time duration (figure 5 shows wherein heart rate (figures 5A and 5F) is analyzed to determine whether the rate is a percentage outside of normal or exceeding a threshold, skin temperature (figures 5A) is analyzed to determine whether the amount is a percentage outside of normal or exceeding a threshold, and SpO2 is analyzed to determine whether the amount is a percentage outside of normal or exceeding a threshold, and wherein the analysis is used to determine an infection).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Van Den Heuvel to incorporate wherein said sensors further comprise one or more of a chemical sensor or a gas sensor, and wherein said processor is configured to identify that a combination of (i), (ii), optionally (iii), and (iv) a greater than threshold concentration of chemical indicative of a medical condition, are present for a duration greater than said threshold time duration, as taught by Xiao, as an additional element in analyzing the condition of the user’s body for improving an overall analysis of the state of the user’s condition or possibility of infection.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Heuvel in view of Chausiaux et al. (U.S. Pub. No. 2018/0192873).
Regarding claim 43, Van Den Heuvel discloses the system of claim 39, Van Den Heuvel further discloses:
wherein said sensor device comprises an enclosure with a sensing surface to touch the skin (see figure 1, measurement devices 3 and 7 touch the skin of the user), the device comprising two temperature sensors, a first temperature sensor to measure the body temperature and second temperature sensor to measure an environment temperature (paragraph 0067 discloses wherein skin temperature and ambient temperature are measured); 
Yet Van Den Heuvel does not disclose:
wherein the sensing surface comprising a reduced thickness face or membrane to touch the skin; wherein the first temperature sensor is against said sensing surface to measure the body temperature and the second temperature sensor is on an external face of said enclosure opposite said sensing surface to measure an environment temperature; wherein said enclosure includes sensing system electronic circuitry mounted on said external face and thermally insulated from said sensing surface; and wherein said processor is configured to compensate a sensed body temperature for said environment temperature.
However, in the same field of body temperature measurement systems, Chausiaux discloses:
wherein the sensing surface comprising a reduced thickness face or membrane to touch the skin (figure 1 shows wherein the enclosure of device 1 has a reduced thickness membrane 51 for contacting the skin 50); wherein the first temperature sensor is against said sensing surface to measure the body temperature and the second temperature sensor is on an external face of said enclosure opposite said sensing surface to measure an environment temperature (Figure 1 and paragraph 0032 disclose wherein the sensor 12 is against the sensing surface and is configured to measure the temperature of skin and wherein the sensor 10 is on the external face and is configured to measure external or environmental temperature); wherein said enclosure includes sensing system electronic circuitry mounted on said external face and thermally insulated from said sensing surface (figures 1 and 2 show wherein the external sensors 10 and 11 as well as the processor 15 are located on the external face of the enclosure such that they would be thermally insulated from the sensing surface membrane 51); and wherein said processor is configured to compensate a sensed body temperature for said environment temperature (paragraphs 0039 and 0042 disclose wherein the determined or sensed temperature of the person’s skin is compensated by the environment temperature).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Van Den Heuvel to incorporate wherein the sensing surface comprising a reduced thickness face or membrane to touch the skin; wherein the first temperature sensor is against said sensing surface to measure the body temperature and the second temperature sensor is on an external face of said enclosure opposite said sensing surface to measure an environment temperature; wherein said enclosure includes sensing system electronic circuitry mounted on said external face and thermally insulated from said sensing surface; and wherein said processor is configured to compensate a sensed body temperature for said environment temperature, as taught by Chausiaux, in order to more accurately analyze and access the body temperature of the subject based on the external ambient air temperature.
Claims 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Heuvel in view of Quinn et al. (U.S. Pub. No. 2018/0116560).
Regarding claim 44, Van Den Heuvel discloses the system of claim 39, yet Van Den Heuvel does not disclose:
wherein said processor is configured to: identify a first combination (i) and (ii) with a first threshold heart rate and a first threshold time duration and a second combination (i) and (ii) with a second threshold heart rate and a second threshold time duration ; wherein said second threshold heart rate higher than said first threshold heart rate and wherein said second threshold time duration is shorter than said first threshold time duration; and categorize an infection into one of at least first and second categories responsive to respective identification of said first and second combinations; wherein said data indicating infection indicates said category of infection.
However, in the same field of accessing possibility of infection of a user, Quinn discloses:
wherein said processor is configured to: identify a first combination (i) and (ii) with a first threshold heart rate and a first threshold time duration and a second combination (i) and (ii) with a second threshold heart rate and a second threshold time duration (paragraphs 0126-0133 disclose wherein the system can analyze multiple thresholds for pulse or heart rate at a variety or multiple different time durations); wherein said second threshold heart rate higher than said first threshold heart rate and wherein said second threshold time duration is shorter than said first threshold time duration (paragraphs 0126-0133 disclose wherein the system can analyze multiple thresholds for pulse or heart rate at a variety or multiple different time durations including analyzing different pulse thresholds based on a short or rapid time duration versus a long or extended time duration such that the second threshold heart could be higher than the first threshold heart rate and wherein the second time duration threshold is shorter than the first time duration threshold so as to analyze and access rapid heart rate increases differently than gradual heart rate increases ); and categorize an infection into one of at least first and second categories responsive to respective identification of said first and second combinations, wherein said data indicating infection indicates said category of infection (paragraphs 0044, 0069-0070, 0072, 0077, 0127, and 0138 disclose wherein different biological conditions are determined based on the specific combination and criteria of the biological sensor measurements and wherein the biological condition can be selected from a variety or category of types of conditions, infections, or illness).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said processor is configured to: identify a first combination (i) and (ii) with a first threshold heart rate and a first threshold time duration and a second combination (i) and (ii) with a second threshold heart rate and a second threshold time duration ; wherein said second threshold heart rate higher than said first threshold heart rate and wherein said second threshold time duration is shorter than said first threshold time duration; and categorize an infection into one of at least first and second categories responsive to respective identification of said first and second combinations; wherein said data indicating infection indicates said category of infection, as taught by Quinn, in order to more accurately access the type, variety, or seriousness of a condition, illness, or infection, affecting the patient based on more detailed data analysis.
Regarding claim 46, Van Den Heuvel discloses the system of claim 39, yet Van Den Heuvel does not disclose:
wherein said sensor device comprises a flexible circuit board with an adhesive layer or region to attach the circuit board to the skin, in particular wherein the sensor device is in the form of a plaster.
However, in the same field of accessing possibility of infection of a user, Quinn discloses:
wherein said sensor device comprises a flexible circuit board with an adhesive layer or region to attach the circuit board to the skin (paragraphs 0045 and 0049 disclose wherein the sensor device comprises a flexible printed circuit board and paragraph 0043 discloses wherein an adhesive can be used to attach the device or circuit board substrate material to the skin of the user), in particular wherein the sensor device is in the form of a plaster.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Van Den Heuvel to incorporate wherein said sensor device comprises a flexible circuit board with an adhesive layer or region to attach the circuit board to the skin, in particular wherein the sensor device is in the form of a plaster, as taught by Quinn, in order to insure that the device maintains a close and secure connection with the skin of the user.   
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Heuvel in view of Chausiaux and LeBoeuf et al. (U.S. Pub. No. 2010/0217099).
Regarding claim 45, Van Den Heuvel discloses the system of claim 39, Van Den Heuvel further discloses:
wherein said sensor device comprises an enclosure with a sensing surface to touch the skin (see figure 1, measurement devices 3 and 7 touch the skin of the user). 
Yet Van Den Heuvel does not disclose:
wherein the sensing surface comprising a reduced thickness face or membrane to touch the skin and an external face opposite said sensing surface; wherein said enclosure includes sensing system electronic circuitry.
However, in the same field of body temperature measurement systems, Chausiaux discloses:
wherein the sensing surface comprising a reduced thickness face or membrane to touch the skin and an external face opposite said sensing surface (figure 1 shows wherein the enclosure of device 1 has a reduced thickness membrane 51 for contacting the skin 50 and wherein there is an opposite external face); wherein said enclosure includes sensing system electronic circuitry (figures 1 and 2 show wherein the external sensors 10 and 11 as well as the processor 15 are located within or on the enclosure) .
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Van Den Heuvel to incorporate wherein the sensing surface comprising a reduced thickness face or membrane to touch the skin and an external face opposite said sensing surface; wherein said enclosure includes sensing system electronic circuitry, as taught by Chausiaux, as selective arrangement for taking measurements of the skin of a subject.
	Yet the combination does not disclose:
wherein the sensor device further comprises an electrical power supply comprising a thermoelectric power generating device thermally coupled between said sensing surface and said external face to generate electrical power for said electronic circuitry from a temperature difference between the skin and the environment.
However, in the same field of physiological condition measurement systems, LeBoeuf discloses:
wherein the sensor device further comprises an electrical power supply comprising a thermoelectric power generating device thermally coupled between said sensing surface and said external face to generate electrical power for said electronic circuitry from a temperature difference between the skin and the environment (Figure 1 shows wherein the power source 16 is located within the housing and is in between the physiological sensors and the external face of the housing and paragraph 0087 discloses wherein the power source 16 can be a thermoelectric device for receiving power based on the temperature gradient). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the sensor device further comprises an electrical power supply comprising a thermoelectric power generating device thermally coupled between said sensing surface and said external face to generate electrical power for said electronic circuitry from a temperature difference between the skin and the environment, as taught by LeBoeuf, as a simple substitution for the power device of Van Den Heuvel, to achieve the predictable result of providing power to the sensor and electronic circuitry based device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792